  Case 3:21-mj-05023-LHG Document 11 Filed 07/27/21 Page 1 of 2 PageID: 27




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

  UNITED STATES OF AMERICA                    Honorable Douglas E. Arpert

        v.                                    Mag. No. 21-5023 (LHG)

  NICHOLAS LAYTON,                            DETENTION ORDER


      This matter having been opened to the Court on motion of the United

States, by Rachael A. Honig, Acting United States Attorney for the District of

New Jersey (Michelle S. Gasparian, Assistant United States Attorney,

appearing) in the presence of Brian P. Reilly, Esq., counsel for the Defendant,

for an order pursuant to Title 18, United States Code, Sections 3142(e) and

3148 to detain the Defendant without bail pending trial in the above-entitled

matter because the Defendant poses a danger to the community as well as a

significant risk of flight; and the Defendant having reserved the right to request

a bail hearing at a later date; and for good cause shown,

      IT IS, therefore, on this 27th day of July, 2021,

      ORDERED that the motion of the United States for an order detaining

the Defendant without bail pending trial is hereby GRANTED, and the

Defendant is hereby ORDERED DETAINED without prejudice. The Defendant,

by and through counsel, reserves the right to request a full hearing before this

Court pursuant to Title 18, United States Code, Sections 3142(f) and 3148 on

the issue of release at a later date; and it is further

      ORDERED, pursuant to Title 18, United States Code, Section 3142, that


                                          1
  Case 3:21-mj-05023-LHG Document 11 Filed 07/27/21 Page 2 of 2 PageID: 28




the Defendant be committed to the custody of the Attorney General or his

authorized representative pending trial in the above-entitled matter; and it is

further

      ORDERED, pursuant to Title 18, United States Code, Section 3142(i),

that the Defendant be confined in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in

custody pending appeal; and it is further

      ORDERED, pursuant to Title 18, United States Code, Section 3142(i),

that the Defendant be afforded reasonable opportunity for private consultations

with counsel; and it is further

      ORDERED, pursuant to Title 18, United States Code, Section 3142(i),

that, upon order of this or any other court of the United States of competent

jurisdiction or on request of an attorney for the United States, the Defendant

shall be delivered to a United States Marshal for the purpose of appearances in

connection with court proceedings.




                                     __________________________________________
                                     HONORABLE DOUGLAS E. ARPERT
                                     UNITED STATES MAGISTRATE JUDGE




                                        2
